UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number 000-17520 VHGI HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 75-2276137 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 103 North Court Street, Sullivan, IN (Address of principal executive offices) (Zip Code) (812) 268-5459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Shares issued and outstanding of the registrant’s $.001 par value Common Stock as of September 24, 2012: 99,847,126. 1 PART I – FINANCIAL INFORMATION Item 1:Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) 3 and December 31, 2011 (audited) Unaudited Condensed Consolidated Statements of Operations 4 for the three and six months ended June 30, 2012 and 2011 Unaudited Condensed Consolidated Statements of Cash Flows 5 for the three and six months ended June 30, 2012 and 2011 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2:Management’s Discussion and Analysis of Financial Condition 21 and Results of Operations Item 3: Quantitative and Qualitative Disclosures about Market Risk 24 Item 4:Controls and Procedures 24 PART II – OTHER INFORMATION Item 1:Legal Proceedings 25 Item 1A: Risk Factors 26 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3:Defaults upon Senior Securities 26 Item 4:Mine Safety Disclosures 26 Item 5:Other Information 28 Item 6:Exhibits 28 Signatures 29 2 PART I – FINANCIAL INFORMATION VHGI HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 December 31, 2011 (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable, net Prepaid Expenses and other Notes Receivable - - Total Current Assets OTHER ASSETS: Property Plant and Equipment, net - Notes and Interest Receivable - Related Parties - Mining Lease Rights - Other Assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts Payable $ $ Unearned Revenue Accrued Payroll and Payroll Taxes Other Accrued Liabilities Dividends Payable Notes Payable, net of discount Debentures, net of discount - Notes Payable - Related Parties Accrued Interest - Unrelated Accrued Interest - Related Parties Derivative Liabilities Stock Subscription Payable Total Current Liabilities LONG TERM LIABILITIES: Notes Payable, long term - ARO Liability - Debentures, net of discount - - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, Class B - $0.001 par value, 300,000 shares designated, 70,000 issued and outstanding as ofJune 30, 2012 and December 31, 2011 70 70 Preferred stock, Class C - $0.001 par value, 6,000 shares designated, zero issued and outstanding as ofJune 30, 2012 and December 31, 2011 - - Common stock- $0.001 par value, 100,000,000 shares authorized, 99,997,126 and 97,192,187 issued and outstanding as of June 30, 2012 andDecember 31, 2011 Additional Paid-in Capital Stock Subscription Receivable ) ) Retained Deficit ) ) TOTAL VHGI Holdings STOCKHOLDERS'DEFICIT ) ) Noncontrolling Interest - TOTAL STOCKHOLDERS'DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VHGI HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months Ended Three Months Ended Six months Ended Six months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Total Revenue $ Cost of Sales ) Gross Profit OPERATING EXPENSES: Selling, General and Administrative ) LOSS FROM CONTINUING OPERATIONS ) OTHER INCOME (EXPENSES): Interest Income Loss onSettlement - ) ) Change in fair value ofDerivative Liability - ) - Debt Related Expense ) - ) - Other Income (Expense) ) - ) - Interest Expense ) Other Income (Expenses) NET LOSS BEFORE TAXES ) Tax Expense - NET LOSS ) Less: Net Loss attributed to the noncontrolling interest - - NET LOSS ATTRIBUTED TO VHGI HOLDINGS $ ) $ ) $ ) $ ) Basic gain (loss) per common share $ ) $ ) $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these consolidated financial statements. 4 VHGI HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED June 30, 2 June 30, 2012 June 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss including noncontrolling interests $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing costs Non-cash expenses - Loss (forgiveness)on debt settlement ) Impairment of mining lease rights - Bad debt reserve - Change in fair value of derivative liability - Beneficial conversion rights on debt issued - Equity issued for debt related costs - Changes in assets and liabilities: (Increase) decrease in accounts receivable ) ) (Increase) decrease in prepaids and other assets (Increase) decrease in interest receivable - related parties - ) Increase (decrease) in deferred revenue and other liabilities ) Increase (decrease) in accounts payable Increase (decrease) in accrued payroll and payroll taxes ) Increase (decrease) in accrued interest Increase (decrease) in accrued interest - related parties Net cash provided (used) by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of notes receivable-related parties - ) Payment on notes receivable-related parties - Purchase of notes receivable ) - Purchase of property, plant, and equipment ) - Purchase of mining lease rights - ) Net cash provided (used) in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net change in bank overdraft - ) Proceeds from notes payable and debentures Payments on notes payable and debentures ) ) Proceeds from notes payable - related parties Payments on notes payable -related parties - ) Stock Subscription Payable - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH Cash, beginning of period - Cash, end of period $ $ Cash paid during the period for: Interest $
